Dickerson, J.
Though the verdict in this case is against the weight of the evidence, it is not so manifestly wrong as to require ■ the court to set it aside for that cause alone.
The newly discovered evidence is material and not cumulative, consisting mainly of the admissions of the defendant. As this evidence was not known to the plaintiff at the time of the trial, and could not have been discovered by him by the exercise of due diligence, and, as it is obvious, that, if introduced, it would have reversed the verdict, the motion for a new trial on account of newly discovered eviden ce is sustained, and a New trial granted.
Appleton, C. J., Walton, Barrows, Yirgin and Peters, JJ., concurred.